The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 02/04/2021, the following is a Non-Final Office Action for Application No. 17167812.  

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 02/04/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17167812, filed 02/04/2021 is a continuation of 14584971, filed 12/29/2014, now U.S. Patent #10949899 and having 2 RCE-type filings therein.

Election/Restrictions
Applicant's election with traverse of the restriction dated 07/06/2022 in the reply filed on 08/09/2022 is acknowledged.  Examiner agrees with Applicant’s analysis including both groups being classified in G06Q30/0282, and thus the Restriction requirement is withdrawn.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a module configured to retrieve user behavior data and a first engine configured to generate an inferred user review in claim 1 and dependent claims thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10949899. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows: a module configured to retrieve user behavior data for a user, the user behavior data comprising location data for a user device associated with the user, wherein the location data indicates at least one location determined at least by receiving, at a GPS circuitry within the user device, a GPS signal; and a first engine configured to generate an inferred user review for a service provider based on the user behavior data, wherein the inferred user review is generated for the service provider at least in part by using the location data to determine a number of visits the user has previously made to the service provider.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a server configured to: retrieve user behavior data for a user, the user behavior data comprising location data for a user device associated with the user, wherein the location data indicates at least one location determined at least by receiving, at a GPS circuitry within the user device, a GPS signal; and generate an inferred user review for a service provider based on the user behavior data, wherein the inferred user review is generated for the service provider at least in part by using the location data to determine a number of visits the user has made to the service provider. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The server and/or memory medium is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic server and/or memory medium limitation is no more than mere instructions to apply the exception using a generic computer component. Further, generate an inferred user review for a service provider by a server and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: server and memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, generate an inferred user review for a service provider by a server and/or memory medium is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0043 wherein “Service provider server 140 may include a database 146 which may include, for example, identifiers such as operating system registry entries, cookies associated with check-in application 142 and/or service provider application 150”.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 20110099046 A1) hereinafter referred to as Weiss in view of Allen et al. (US 20160140240 A1) hereinafter referred to as Allen.  

Weiss teaches:
Claim 1. A computerized system comprising one or more non- transitory computer-readable media with computer-readable instructions, that when executed by the computerized system, implement at least (¶0009 In another embodiment, there is provided at least one storage medium encoded with computer-executable instructions that, when executed by a computer, cause the computer to carry out a method for performing consumer analytics for a plurality of consumers ¶0088 The consumer analytics engine 208 may use any suitable computer learning technique to identify relationships between locations, consumers, anchors, and paths, and patterns in those relationships.): 
a module configured to retrieve user behavior data for a user, the user behavior data comprising location data for a user device associated with the user, wherein the location data indicates at least one location determined at least by receiving, at a GPS circuitry within the user device, a GPS signal (¶¶0041-0042 the device 104 may be a mobile telephone with location-identifying capabilities, such as a cellular telephone with a built-in Global Positioning System (GPS) or Assisted GPS (AGPS) receiver that the cellular telephone can use to determine its current location. The device 104 may be able to communicate with a network 106, which may be any suitable communication network, including a wireless wide-area network (WWAN). In cases where the device 104 is a cellular telephone, the network 106 may be a cellular network. ¶0068 In some cases, the anchor and path classification facility 210 may filter received location data to remove excess or redundant pieces of location data. This filtering may include attempting to identify pieces of location data that relate to a same or similar location. Through this process, a number of "anchors" can be determined that are geographic locations at which a consumer stopped); and 
a first engine configured to generate an inferred user review for a service provider based on the user behavior data, wherein the inferred user review is generated for the service provider at least in part by using the location data to determine a number of visits the user has previously made to the service provider (¶0073 In some embodiments, the anchor analysis facility 212 may maintain or determine some information for each location in the set of unique locations. For example, a number of times that a consumer 202 visits the location may be identified and times of day the consumer 202 has visited or typically visits the location can be identified. A frequency of visit or time interval between visits may also be identified for the location and the consumer 202. ¶0101 By storing characteristics in profiles for each consumer, the characteristics can be later reviewed and used in consumer studies to identify further consumer analytics. In some embodiments, the consumer analytics engine 208 may receive requests for studies to be performed to further identify the characteristics of consumers, such as from market researchers 230. Results of a study can be based at least in part on review of characteristic information included in profiles for consumers, which may yield information related to a topic of the study).
Although not explicitly taught by Weiss, Allen teaches in the analogous art of influence personal benefit from dynamic user modeling matching with natural language statements in reviews: 
generate an inferred user review (¶0055 FIG. 8 is an exemplary diagram depicting user reviews based upon a user's importance factors. Knowledge manager 100, in one embodiment, searches reviews based upon a user's importance factors and displays (or filters) the matching reviews at the top of a list. Display 800 shows that the user's importance factors are food quality and value (text box 805). As such, knowledge manager 100 displays reviews 810, 820, and 830 at the top of the list that discusses a restaurant's food quality. ¶0058 At step 920, the process captures user reviews written in a natural language context by the user. For example, the user may have written reviews about restaurants, electronic items, excursions, etc. At step 930, the process captures content from the user's social media sites if available, such as discussion topic information, likes, dislikes, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the influence personal benefit from dynamic user modeling matching with natural language statements in reviews of Allen with the system for analyzing consumer behavior using electronically-captured consumer location data of Weiss for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Weiss ¶0005 teaches that it is desirable for businesses to benefit from knowledge about the behavior of their customers or prospective customers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Weiss Abstract teaches consumer behavior analysis using electronically-captured consumer location data, and Allen Abstract teaches an approach in which a knowledge manager receives a review request from a user to review an item; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Weiss at least the above cited paragraphs, and Allen at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the influence personal benefit from dynamic user modeling matching with natural language statements in reviews of Allen with the system for analyzing consumer behavior using electronically-captured consumer location data of Weiss.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Weiss teaches:
Claim 2. The computerized system of claim 1, further configured to provide the inferred user review to a device associated with an additional user (¶0088 These relationships may be adjusted as information about other consumers is reviewed. For example, if another consumer is detected to visit the same two settings, then a relationship between the settings may be strengthened. On the other hand, if another consumer is detected to visit one setting and not the other, a relationship between the settings may be weakened. ¶0101 By storing characteristics in profiles for each consumer, the characteristics can be later reviewed and used in consumer studies to identify further consumer analytics. In some embodiments, the consumer analytics engine 208 may receive requests for studies to be performed to further identify the characteristics of consumers, such as from market researchers 230. Results of a study can be based at least in part on review of characteristic information included in profiles for consumers, which may yield information related to a topic of the study).

Weiss teaches:
Claim 3. The computerized system of claim 1, wherein the first engine is configured to generate the inferred user review further based on the user behavior data by determining a period of time since the user's first visit to the service provider (¶0073 In some embodiments, the anchor analysis facility 212 may maintain or determine some information for each location in the set of unique locations. For example, a number of times that a consumer 202 visits the location may be identified and times of day the consumer 202 has visited or typically visits the location can be identified. A frequency of visit or time interval between visits may also be identified for the location and the consumer 202.).

Weiss teaches:
Claim 4. The computerized system of claim 1, wherein the first engine is configured to generate the inferred user review further based on the user behavior data by determining a length of time that the user is at a location of the service provider during a visit to the service provider (¶0046 Endpoints of paths are settings where consumers spend a lot of time and/or are often considered destinations for consumers, such as personally-relevant locations for consumers, and therefore provide start and finish points for paths. Using home and place of employment as examples of endpoints).

Weiss teaches:
Claim 5. The computerized system of claim 1, wherein the service provider provides one or more of a service, a product, and an accommodation (¶0041 In the environment 100 of FIG. 1, a consumer 102, who has decided to participate in an analysis program carried out by a consumer analytics platform 108, changes location while going to work, going home, going to school, running errands, or moving from any other place to place. In the specific example of FIG. 1, the consumer 102 visits a coffee shop 122, gas station 124, workplace 128, restaurant 130, and grocery store 132 during a day. The consumer analytics platform 108 monitors movements of the consumer 102 and, by analyzing locations the consumer 102 visits, determines characteristics of the consumer 102 and produces inferences and predictions based on the characteristics.).

Weiss teaches:
Claim 6. The computerized system of claim 1, wherein the user behavior data comprises location data for a plurality of additional user devices each associated with an additional user, and wherein the inferred user review for the service provider is further generated by determining a number of visits each additional user associated with the plurality of additional user devices has previously made to the service provider (¶0073 In some embodiments, the anchor analysis facility 212 may maintain or determine some information for each location in the set of unique locations. For example, a number of times that a consumer 202 visits the location may be identified and times of day the consumer 202 has visited or typically visits the location can be identified. A frequency of visit or time interval between visits may also be identified for the location and the consumer 202.).

Weiss teaches:
Claim 7. The computerized system of claim 1, wherein the first engine is further configured to generate additional inferred user reviews for a plurality of additional service providers (¶¶0050-0051 Information about the consumer 102 can be stored in a profile for the consumer 102 and can be combined with information about other consumers to determine information about the consumers. The consumer analytics platform 108 may use the characteristic information for each consumer in any suitable manner or present the characteristic information to any suitable party. In some cases, businesses 110 will request that the consumer analytics platform 108 perform a study and provide the business 110 with information about consumers 102, such as information about consumers 102 that patronize the businesses 110. The consumer analytics platform 108 may then review the characteristics for multiple consumers determined through the analysis and produce inferences and predictions regarding the consumers.).

Weiss teaches:
Claim 8. The computerized system of claim 7, wherein the computer- readable instructions, when executed by the computerized system, further implement a ranking engine that is configured to determine a ranking of the service provider relative to the plurality of additional service providers (¶0185 As another example, a study can be performed to determine competitors of a particular business. To do so, characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses. These characteristics can then be compared to characteristics for other consumers that do not visit the particular business but share many of the same characteristics. This can be done to identify a group of consumers sharing many characteristics, but that visit either the particular visit or visit other businesses. The shared characteristics may include shared identities and preferences as well as shared behaviors. Once these other consumers that share characteristics but visit other businesses have been identified, the other businesses visited by the other consumers may be inferred by the consumer analytics platform to be competitors of the particular business, based on these shared characteristics.).
Although not explicitly taught by Weiss, Allen teaches in the analogous art of influence personal benefit from dynamic user modeling matching with natural language statements in reviews:
implement a ranking engine that is configured to determine a ranking of the service provider relative to the plurality of additional service providers (¶0055 FIG. 8 is an exemplary diagram depicting user reviews based upon a user's importance factors. Knowledge manager 100, in one embodiment, searches reviews based upon a user's importance factors and displays (or filters) the matching reviews at the top of a list. Display 800 shows that the user's importance factors are food quality and value (text box 805). As such, knowledge manager 100 displays reviews 810, 820, and 830 at the top of the list that discusses a restaurant's food quality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the influence personal benefit from dynamic user modeling matching with natural language statements in reviews of Allen with the system for analyzing consumer behavior using electronically-captured consumer location data of Weiss for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Weiss ¶0005 teaches that it is desirable for businesses to benefit from knowledge about the behavior of their customers or prospective customers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Weiss Abstract teaches consumer behavior analysis using electronically-captured consumer location data, and Allen Abstract teaches an approach in which a knowledge manager receives a review request from a user to review an item; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Weiss at least the above cited paragraphs, and Allen at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the influence personal benefit from dynamic user modeling matching with natural language statements in reviews of Allen with the system for analyzing consumer behavior using electronically-captured consumer location data of Weiss.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Weiss teaches:
Claim 9. The computerized system of claim 1, wherein the location data indicates at least a second location that is determined using one or more short range wireless communications between a beacon associated with the service provider and an application operating in the background of an operating system of the user device (¶0123 The electronic device may identify location using any suitable technique, including various techniques known in the art. Using some techniques, the electronic device may determine the location alone and transmit the determined location data to the network facility 316. Using other techniques, the network facility 316 may cooperate with the electronic device to determine the location data. Techniques that may be used include cell identification, enhanced cell identification, Uplink-Time difference of arrival, Time of arrival, Angle of arrival, enhanced observed time difference (E-OTD), GPS, Assisted-GPS, hybrid positioning systems, Global Navigation Satellite System (GLONASS), the Galileo navigation system, location-determination services using access points for wireless local area networks (WLANs), and the like. In embodiments, the location data may additionally or alternatively be obtained using paging, triangulation, and the like.).

As per claims 10, 12, 13, 14 15, the method tracks the system of claims 1, 5, 9, 7, 8, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 5, 9, 7, 8 are applied to claims 10, 12, 13, 14 15, respectively.  Weiss discloses that the embodiment may be found as a system with a server (Fig. 1 and ¶0119).  Claim 15 has additional limitations not recited in claim 8; however:
Weiss teaches:
based on a score for the service provider determined at least from the number of visits the user has made to the service provider and a score for each additional service provider determined at least from a number of visits the user has made to an additional service provider, and wherein the computer-implemented method further comprises receiving an electronic search query from a second user device and providing the ranking for display on the second user device in response to the electronic search query (¶0185 As another example, a study can be performed to determine competitors of a particular business. To do so, characteristics of consumers that visit the particular business can be determined, including behaviors in which the consumers are engaging when they visit those businesses. These characteristics can then be compared to characteristics for other consumers that do not visit the particular business but share many of the same characteristics. This can be done to identify a group of consumers sharing many characteristics, but that visit either the particular visit or visit other businesses. The shared characteristics may include shared identities and preferences as well as shared behaviors. Once these other consumers that share characteristics but visit other businesses have been identified, the other businesses visited by the other consumers may be inferred by the consumer analytics platform to be competitors of the particular business, based on these shared characteristics.).
Although not explicitly taught by Weiss, Allen teaches in the analogous art of influence personal benefit from dynamic user modeling matching with natural language statements in reviews:
receiving an electronic search query from a second user device and providing the ranking for display on the second user device in response to the electronic search query (¶0055 FIG. 8 is an exemplary diagram depicting user reviews based upon a user's importance factors. Knowledge manager 100, in one embodiment, searches reviews based upon a user's importance factors and displays (or filters) the matching reviews at the top of a list. Display 800 shows that the user's importance factors are food quality and value (text box 805). As such, knowledge manager 100 displays reviews 810, 820, and 830 at the top of the list that discusses a restaurant's food quality. ¶¶0070-0071 The process determines as to whether to display a subset of the reviews, such as just positive reviews or just negative reviews (decision 1160). If the process should display a subset of the reviews, then decision 1160 branches to the ‘yes’ branch, whereupon, at step 1180, the process displays the positive or negative reviews based on user selection or user preference. FIG. 11 processing thereafter ends at 1185. On the other hand, if the process should display both the positive reviews and the negative reviews, then decision 1160 branches to the ‘no’ branch. At step 1170, the process displays both the positive reviews and the negative reviews, and FIG. 11 processing thereafter ends at 1175.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the influence personal benefit from dynamic user modeling matching with natural language statements in reviews of Allen with the system for analyzing consumer behavior using electronically-captured consumer location data of Weiss for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Weiss ¶0005 teaches that it is desirable for businesses to benefit from knowledge about the behavior of their customers or prospective customers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Weiss Abstract teaches consumer behavior analysis using electronically-captured consumer location data, and Allen Abstract teaches an approach in which a knowledge manager receives a review request from a user to review an item; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Weiss at least the above cited paragraphs, and Allen at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the influence personal benefit from dynamic user modeling matching with natural language statements in reviews of Allen with the system for analyzing consumer behavior using electronically-captured consumer location data of Weiss.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Weiss teaches:
Claim 11. The computer-implemented method of claim 10, wherein the inferred user review is generated further by determining a number of competitors of the service provider that the user passes when traveling to reach a location of the service provider (¶0033 Those inferences or predictions could aid the organization make decisions such as which products to sell, marketing campaigns to undertake, locations of new store sites, or other commercial decisions. For example, the consumer analysis system may format the inferences and predictions to reveal to a business who its competitors are. Competitors may be revealed, for example, by showing which businesses are visited by consumers with characteristics comparable to those of consumers who visit stores run by the business.).

As per claims 16, 18, 19, 20, the system tracks the method of claims 1, 5, 8, 3, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 5, 8, 3 are applied to claims 16, 18, 19, 20, respectively.  Weiss discloses that the embodiment may be found as a system with a server (Fig. 1 and ¶0119).

Weiss teaches:
Claim 17. The computerized system of claim 16, wherein the server is further configured to receive user behavior data from a payment provider server (¶0049 The consumer analytics platform 108 may analyze settings visited by the consumer 102 and the paths taken by the consumer 102, as well as other information about the settings visited by the consumer 102, to determine characteristic information for the consumer 102. For example, by examining the settings, the consumer analytics platform 108 may determine from the visits to the coffee shop 122 and the restaurant 130 that the consumer 102 regularly purchases meals and does not regularly make meals.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140258169 A1
Wong; Bental et al.
METHOD AND SYSTEM FOR AUTOMATED VERIFICATION OF CUSTOMER REVIEWS
US 20140200937 A1
Friedman; Robert
METHOD AND SYSTEM FOR REQUESTING PRODUCTS AND SERVICES AND RATING EMPLOYEES AND SERVICE LOCATIONS KEYED TO IDENTIFICATION TAGS
US 20140025670 A1
Daran; Berrin et al.
LOCATION BASED RECOMMENDATIONS
US 20120316917 A1
TELLIS; GERARD J. et al.
EXTRACTING DIMENSIONS OF QUALITY FROM ONLINE USER-GENERATED CONTENT
US 20120271717 A1
Postrel; Richard
METHOD AND SYSTEM FOR GENERATING LOCATION BASED PURCHASE INCENTIVES BASED ON PREDICTED ROUTE OF TRAVEL
US 20090307303 A1
Bensley; Ann-Mari et al.
PROVIDING PARTNER SERVICES WITHIN A HOST APPLICATION
AU 2002353300 A1
WILLIAMS PETER
METHOD AND SYSTEM FOR INTERACTIVELY PROVIDING PRODUCT RELATED INFORMATION ON DEMAND AND PROVIDING PERSONALIZED TRANSACTIONAL BENEFITS AT A POINT OF PURCHASE
NPL
Eunjoon Cho, Seth A. Myers, Jure Leskovec
Friendship and Mobility: User Movement In Location-Based Social Networks


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/KURTIS GILLS/Primary Examiner, Art Unit 3623